Citation Nr: 0002452	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma, claimed 
as secondary to residuals of retinal detachment, right eye.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1972.  This appeal arises from an April 1997 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).

In October 1999, a hearing was held in Montgomery, Alabama, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  The Board, by a final decision dated in March 1990, 
denied service connection for glaucoma, claimed as secondary 
to residuals of retinal detachment, right eye, on the basis 
that the veteran's glaucoma was not shown to have arisen as a 
consequence of his service connected residuals of retinal 
detachment, right eye. 

2.  The evidence added to the record since the Board's 
decision of March 1990 is either cumulative in nature or not 
material in that it does not demonstrate that the veteran's 
glaucoma was caused or made worse by a service-connected 
disability, namely his residuals of right retinal detachment, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The Board denied service connection for glaucoma, claimed as 
secondary to residuals of retinal detachment, right eye, in 
March 1990; new and material evidence has not been submitted, 
and the veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.310, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1990, the Board denied service connection for 
glaucoma, claimed as secondary to residuals of retinal 
detachment, right eye, on the basis that the veteran's 
glaucoma was not shown to have arisen as a consequence of his 
service connected residuals of retinal detachment.  The 
Board's decision is final and may be reopened only by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1999).

When the claim was previously denied, the record showed that 
the veteran's glaucoma was first diagnosed in 1988, and no 
medical evidence had linked the veteran's glaucoma to the 
service connected right retinal detachment residuals.  This 
was the basis for the denial, or the issue at hand.  See 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  To be new and 
material, the evidence would have to show that the veteran's 
current glaucoma was caused or made worse by a service-
connected disability, namely his residuals of right retinal 
detachment.  Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310 (1999).

No credible medical evidence addressing the issue of 
causation of the veteran's glaucoma has been received since 
the Board's denial of the claim in March 1990.  VA and 
private medical evidence dated from 1995 to 1999 only 
reflects recent diagnoses and treatment for glaucoma and 
provides no objective basis to relate it to the service 
connected disability, as such the medical evidence does not 
constitute new and material evidence.  The veteran has also 
submitted written statements and hearing testimony to the 
effect that his glaucoma is a result of his service connected 
retinal detachment.  These statements are essentially 
cumulative of evidence of record in March 1990.  The veteran 
also testified at his hearing in October 1999 that over the 
years various physicians had, in conversation, related his 
glaucoma to his service connected retinal detachment, but 
that none of them would "write it on paper."  
Unfortunately, without such supporting medical evidence, the 
veteran's lay statements are not credible or competent to 
establish medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992). 

While the veteran has submitted various items of evidence 
since the March 1990 Board decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since March 1990 does not 
demonstrate that the veteran's glaucoma was caused by or made 
worse by a service connected disability.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate that his glaucoma is 
proximately due to or the result of a service connected 
disability.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for glaucoma, claimed as 
secondary to residuals of retinal detachment, right eye, that 
benefit is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

